Case 18-55697-lrc     Doc 418    Filed 08/23/21 Entered 08/23/21 10:45:17          Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 23, 2021
                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN THE MATTER OF:                                 )       CASE NUMBER
                                                  )
                                                  )
CASSANDRA JOHNSON LANDRY,                         )       18-55697-LRC
                                                  )
       Debtor.                                    )       IN PROCEEDINGS UNDER
                                                  )       CHAPTER 7 OF THE
                                                  )       BANKRUPTCY CODE

                                          ORDER

       This matter comes before the Court on Debtor’s Amended Objection to Claim No.

21 (Doc. 410, the “Objection”), filed by Debtor against Bureaus Investment Group

(“Creditor”). On May 18, 2021, Debtor filed an Objection to the Claim (Doc. 371), which

failed to state a claim on which relief may be granted and was improperly served on the

Creditor. The Court provided Debtor with an opportunity to amend her objection and

perfect service on or before July 16, 2021 (Doc. 392, the “Order”). Though timely filed

and properly served, the Objection still fails to state a claim on which relief may be granted.
Case 18-55697-lrc     Doc 418    Filed 08/23/21 Entered 08/23/21 10:45:17         Desc Main
                                 Document     Page 2 of 3




       Debtor objects to Claim No. 21 (the “Claim”) on the basis that “given the previously

submitted ledger identifying discrepancies regarding timelines and submission” along with

attached exhibits, the Claim is an “appeared false claim submission.” Further, Debtor

contends that the Claim “appears to be unvalidated.” The Claim complies with Federal

Rule of Bankruptcy Procedure 3001 and, therefore, it is “prima facie evidence of the

validity and amount of” Creditor’s claim. FED. R. BANK. P. 3001(f). Where a debtor’s

objection fails to overcome the presumption of validity, it should be denied. See In re

Watson, 2015 U.S. App. LEXIS 9158, at *13 (11th Cir. 2015). Debtor contends that the

Claim contains discrepancies but pleads no specific facts to support such claim. Because

Creditor has filed more than one claim in this case, the Court cannot determine which of

Debtor’s exhibits apply to which claims.          Similarly, the reference to a “previously

submitted ledger” is insufficient to put the Creditor on notice as well as to direct the Court

to the specific facts Debtor intends to use to rebut the prima facie validity of the claim. In

the absence of such facts and explanation, the Debtor’s exhibits, which include select pages

from a 2017 credit report, fail to support Debtor’s contention.

       As the Objection has failed to raise any legitimate issues with the Claim, it is

insufficient to rebut the prima facie evidence of the validity and amount of the Claim and

fails to sufficiently place Creditor on notice as to the basis upon which Debtor objects to

the Claim.

       For these reasons, the Court finds that the Objection must be, and hereby is,

DENIED with prejudice.
                                              2
Case 18-55697-lrc   Doc 418   Filed 08/23/21 Entered 08/23/21 10:45:17   Desc Main
                              Document     Page 3 of 3




                              END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Chi Phan
Bankruptcy Clerk
PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541




                                         3
